Citation Nr: 0314552	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
secondary to mustard gas exposure.

2.  Entitlement to service connection for a skin disorder as 
secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1967 to April 1970.


REMAND

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's Department of Veterans Affairs (VA) medical 
records reflect that there is an October 2001 diagnosis of at 
least some residual of remote nitrogen mustard burn on the 
veteran's left forearm and some suspected glaucoma noted in 
June 1998, each of which are consistent with some type of 
exposure.  In addition, the Board observes that the veteran's 
military occupational specialty (MOS) of chemical operations 
helper is consistent with some level of exposure, and the 
veteran's personnel records place the veteran at Fort 
McClellan, Alabama in 1967 and at the Dugway Proving Grounds, 
Utah, in 1967, where there is a history of field and 
laboratory tests involving chemical weapons.  

The Board notes that it is unclear as to whether the veteran 
has a current eye and/or skin disorder that is linked to such 
exposure.  Thus, the Board finds that further medical 
development of this matter is warranted, and that this 
development should at least include further examinations and 
opinions as to whether it is as least as likely as not that 
any eye and/or skin disability are related to exposure to 
mustard gas during service in 1967.

In addition, the Board notes that while the regional office 
(RO) made an effort to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) in a letter dated in July 2001, 
and by providing the new law in the statement of the case 
issued in April 2002, while the case is in remand status, the 
RO must again review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002), including written notice of the evidence, if 
any, the veteran is expected to provide in support of his 
claims and the evidence, if any, that the RO will obtain for 
the veteran.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims and the 
evidence, if any, that the RO will obtain 
for the veteran.

2.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of any current eye disorder.  
All tests and studies should be 
accomplished.  The claims file, or copies 
of pertinent documents located therein, 
and a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.    
The examiner is requested to provide an 
opinion as to whether the veteran has an 
eye disorder which is consistent with 
exposure to mustard gas or similar agent.  

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any current 
skin disorder.  All tests and studies 
should be accomplished.  The claims file, 
or copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested 
to provide an opinion as to whether the 
veteran has a skin disorder which is 
consistent with exposure to mustard gas 
or similar agent.  

4.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 


handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




